Title: From Thomas Jefferson to George Jefferson, 31 October 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Oct. 31.
                  
                  On the 2d. of Sep. messrs. Jones & Howell sent from Philadelphia for me some sheet iron, & some round & square bars of iron. they were for a particular piece of work, and mr Dinsmore writes me they can go on no longer for want of them. for fear they may have been overlooked in your warehouse, I take the liberty of asking that they may be forwarded by the first boats if not gone. Dinsmore also writes me that he lately sent down 2. boxes addressed to Th: J. Randolph & Dr. Wistar Philadelphia. my grandson being now in Philadelphia will pressingly need his box because it contains all his books. I will request those two boxes therefore to be forwarded by the first vessel to Philadelphia. there was a 3d. addressed to myself at this place which I am in hopes is with you also, & under way here. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. since writing the above I have recieved your favor of the 29th. informing me you have sold my tobacco, say the whole 25 hhds. at 7. D. half cash half @ 60. days. as this comprehends the parts of the two overseers, whose money I wish you to retain subject to their orders, I will observe to you that the crop is thus divided.
                     
                        
                           
                           
                           
                              ℔
                           
                           
                        
                        
                           
                           Samuel Page
                           1,925
                           
                        
                        
                           
                           Burgess Griffin
                           3,209
                           
                        
                        
                           
                           Th: Jefferson
                           
                              35,302
                           
                           
                        
                        
                           
                           
                           40,436
                           
                        
                     
                     I shall consequently draw on you in a few days for 500. D. paiable at Richmond, and will gladly recieve the balance of the first moiety here, as soon as you can find means of remitting it. it will be particularly convenient to recieve it before the 10th. of Nov.
                  
               